DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. 
A) Applicant’s argument that there is no motivation to combine the teaching of Meng et al. and Oka et al. since Oka et al. does not reveal the role of brominated carbonate oligomer in the system is not persuasive. The motivation to combine the teachings is stated in the Office Action as enhancing formability at the time of production, as evidenced by Oka et al. (para. 11).  It is not germane whether the prior art reveals the “role” of a component as recognized by applicant.  Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II).  The “role” of components in a composition can vary depending on what is important to the maker of the composition.  For example, one person can add carbon black to a composition as a filler, while another person can add carbon black as a colorant.  Whatever the reason for adding the carbon black, the composition in each case is the same. 
B) Applicant’s argument that Oka et al. does not indicate that brominated carbonate oligomer can improve uniformity and “sea-island” size in polyphenylene ether systems is not persuasive. Mere recognition of latent properties or additional 
C) Applicant’s argument that the use of soluble halogen flame retardant is shown in the examples and comparative examples to be critical to the sea-island size is not persuasive. The showing of unexpected results must be commensurate in scope with the claims which the evidence is offered to support. Further, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)). In the present case, the claims are directed to any epoxy resin composition.  Three types of epoxy resins are tested, and only one type is not mixed with another type of epoxy resin.  However, there are many categories of epoxy resins on the market.  Only one type of cyanate ester resin is tested, while the claims can read on any type of cyanate ester resin. It is not known if the sea-island size data would be the same if other types of epoxy resins and cyanate esters were tested. In each example, an imidazole, zinc isooctanoate, and toluene are used but are not required by the claims.  It is possible that the sea-island size is related to the presence of these unclaimed components instead of the soluble halogen flame retardant. Therefore, unexpected results cannot be said to be shown in the examples and comparative examples.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US 2015/0159016) when taken with Prospector, Xyron S201A Datasheet, https://plastics/ulprospector.com/datasheet/e154308/xyron-s201a in view of Oka et al. (US 2014/0370771).
Regarding claims 11, 23 and 25: Meng et al. teaches a resin composition (abstract) comprising a phosphorus-containing polyphenylene ether resin (abstract, example 1) as evidenced by the URL by Prospector, which shows the polyphenyl resin used in example 1 of Meng et al. is a polyphenylene ether. The number average molecular weight of the modified compound is 1000-6000 (para. 8). Meng et al. also teaches an epoxy resin (abstract), a cyanate ester resin/2,2-bis(4-cyanatophenyl) propane, bis(3,5-dimethyl-4-cyanatophenyl) methane, 2,2-bis(4-cyanatophenyl) ethane, or its derivatives or combinations thereof (para. 11). Calculated from the parts by weight given in example 1 of Meng et al., there is 16% of the phosphorus containing polyphenylene ether resin, 16% epoxy resin and 16% cyanate ester resin, which overlaps the claimed ranges.
Meng et al. does not teach a soluble halogen flame retardant that has a solubility in butanone of greater than 30 g/100 g of butanone, and a solubility in toluene of greater than 10 g/100 g of toluene.  However, Oka et al. teaches a similar composition comprising a brominated carbonate oligomer (para. 35) in an amount of 10-15 parts by mass based on 100 parts by mass total of the components (para. 37), which overlaps the claimed range. While neither Meng et al. nor Oka et al. specifically teach the solubility of the soluble halogen flame retardant, the instant specification teaches that brominated polycarbonate can be used as the soluble halogen flame retardant in the present invention (published paragraph 38). Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Meng et al. and Oka et al. are analogous art since they are both concerned with the same field of endeavor, namely phenylene ether, epoxy, 
Regarding claim 12: Meng et al. teaches the phosphorus containing polyphenylene ether resin is synthesized from a phosphorus-containing phenolic compound (para. 20) and a polyphenylene ether (abstract, example 1). 
Regarding claim 13: Meng et al. teaches the polyphenylene ether resin (abstract) is obtained by subjecting a polyphenylene ether having a number average molecular weight of larger than 10,000 and a phosphorus-containing phenolic compound (para. 20) which is suspended in the solution of the polyphenylene ether to a redistribution reaction in the presence of an initiator (para. 19).
Regarding claim 14: The phosphorus containing phenolic compound is used in an amount of 4-80 parts by weight based on 100 parts by weight of the raw material polyphenylene ether (para. 20), which overlaps the claimed range. Note that the disclosure of Meng et al. states “polyphenyl ester” instead of ether.  However, since the abstract teaches a phosphorus containing polyphenyl ether resin, and the examples use commercial products that are polyphenylene ethers, a person having ordinary skill in the art would recognize that “ester” is a typographical error for “ether”. 
Regarding claim 15: Meng et al. teaches a derivative of DOPO (para. 20) as the phosphorus containing phenolic compound.
Regarding claim 16: Meng et al. teaches the addition product/adduct of DOPO and, respectively, benzoquinone, 1,4-naphthoquinone, p-hydroxybenzene maleimide or rosolic acid (para. 20).
Regarding claim 17: Meng et al. teaches the claimed structures (para. 20).
Regarding claim 18: Meng et al. teaches 50 parts of the polyphenylene ether and 8 parts of an initiator (example 1), which would convert to 16 parts initiator per 100 parts of the polyphenylene ether.
Regarding claim 19: Meng et al. teaches dicumyl peroxide (para. 21). 
Regarding claim 20: Meng et al. teaches a catalyst is used in the redistribution reaction (para. 21).
Regarding claim 21: Meng et al. teaches vanadium pentoxide (para. 21).
Regarding claim 22: Meng et al. teaches a bisphenol A epoxy resin (para. 22).
Regarding claims 26 and 27: Meng et al. teaches an accelerator such as 2-methyl imidazole (para. 24). 
Regarding claim 28: Meng et al. teaches a filler/inorganic packing such as silica (para. 26).
Regarding claim 29: Meng et al. teaches a resin glue/composition made by adding solvent (example 1).
Regarding claim 30: Meng et al. teaches a prepreg obtained by impregnating the composition in a base/substrate material and drying it (abstract). 
Regarding claim 31: Meng et al. teaches a laminate (abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767